UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                   )
ANTONIO COLBERT,                                   )
                                                   )
       Plaintiff,                                  )
                                                   )
               v.                                  )                  Civil Action No. 11-739 (JDB)
                                                   )
AMTRAK POLICE/SECURITY,                            )
CORPORATION,                                       )
                                                   )
       Defendant.                                  )
                                                   )

                                  MEMORANDUM OPINION

       Plaintiff commenced this case against a defendant he identified as “Amtrak

Security/Police,” alleging that, during an altercation in a McDonald’s restaurant in Union Station

in Washington, DC, “Defendants security staff and police . . . maliciously assassinated

[Plaintiff’s] character,” “badgered [Plaintiff] to the point of arrest,” and barred Plaintiff from

“Union Station property.” Compl., ECF No. 7-1, p. 11. Defendant has moved to dismiss this

case under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief

may be granted and has alternatively moved for summary judgment under Federal Rule of Civil

procedure 56. See Def.’s Mot. to Dismiss and/or for Summ. J., ECF No. 8. The Court ordered

Plaintiff to file his opposition or other response to that motion on or before June 30, 2011,

warning that failure to respond to the motion carried with it the risk that the motion could be

granted as conceded and this case dismissed. Order, ECF No. 11; see D.D.C. LCvR 7(b). To

date, Plaintiff has not filed any response. The Court will therefore grant Defendant’s motion in

part (concerning dismissal) as conceded and dismiss this case, but will deny the motion in part as

moot (concerning summary judgment) and will not enter summary judgment in favor of
Defendant, and will also terminate any other pending motions. A separate Order consistent with

this Memorandum Opinion shall issue this date.


                                                                 /s/
                                                                 JOHN D. BATES
DATE: July 29, 2011                                              United States District Judge




                                                 2